DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.
 
Response to Arguments
I.	Objections to the Specification
	Applicant’s amendment to cancel claim 3 has successfully obviated the previous objection to the specification; that objection is now withdrawn.

II.	Rejections under 35 U.S.C. § 112
	Applicant’s amendment to cancel claim 3 has successfully obviated the previous rejection under 35 U.S.C. § 112; that rejection is now withdrawn.

III.	Rejections under 35 U.S.C. § 103
	Applicant’s arguments filed June 13, 2022 regarding the previous § 103 rejections have been fully considered but are not persuasive.
	Applicant’s first and primary argument is that the prior art references applied in the previous rejections fail to address the newly added limitations of (i) measuring an ambient illumination to determine an electromagnetic radiation contribution from incident outdoor lighting; and (ii) regulating the at least one light source and producing a spectral power distribution at a plane of an eye, wherein the spectral power distribution is based on a combination of the ambient illumination and at least one light source. The Examiner respectfully disagrees. Both of these limitations were addressed by the Recker reference and its incorporation into the combination of references as a whole. Specifically, Recker teaches at Paras. 303-309 the use of a sensor that measures ambient illumination (including any incident outdoor lighting, e.g. light from windows as explained in Para. 303) and is then used to adjust the light level of a light source(s) such that the combined effect of the light source and ambient light experienced by the user maintains the desired level. For example, Para. 303 states “the light intensity is set based on the ambient light level detected such that the ambient light plus the light generated by the light source maintain a constant light level.” Para. 306 contains this same teaching, and clarifies that in order to measure the contribution from ambient light alone, the sensor may measure only the ambient light with the light source turned off: “In order to measure the amount of ambient light in the area, the wireless light bulb or wireless lighting module may turn off the light source, read and analyze the ambient light measurement, then set the light intensity of the light source.” Recker demonstrates how and why it would have been obvious to use a light sensor to measure and compensate for the ambient illumination such that the actual light delivered to the eyes of the user maintains the desired effect.
Applicant next argues, concerning the Savage prior art reference:
Essentially, the therapeutic qualities of the device in Savage are directed to simply delivering light "directly into the eyes" of a subject (Savage, ¶ 25.) That is, the intended use in Savage is contrary to the claimed regulation of the development of refractive errors of the eye achieved by varying the direction, illuminance, retinal area, amplitude, wavelength, and spectral output of the electromagnetic radiation emitted by the light source. Accordingly, the intended use in Savage actually eliminates the need to vary the electromagnetic radiation in response to a sensor input, as presently disclosed. Therefore, Savage does not disclose, and actually teaches away from, a method for the regulation of the development of ocular refractive errors, as recited in the claims. (see Reply at p. 10).
This exact line of reasoning was previously presented in the December 10, 2021 remarks and was addressed in the “Response to Arguments” section of the previous Office Action dated March 22, 2022. The Examiner respectfully disagrees with this line of reasoning for at least the same reasons given in that previous Office Action. Applicant fails to explain how or why Savage’s teaching of delivering therapeutic light into the eyes of a subject is somehow “contrary” to the claimed step of achieving a therapeutic outcome by varying at least one of the light output parameters. It is also not explained how Savage allegedly “eliminates the need” to vary the radiation in response to a sensor input or allegedly “teaches away” from this feature. Quite to the contrary, Savage teaches the delivery of a therapeutic dose of light to the eyes, and would thus clearly benefit from the incorporation of a light sensor as part of a feedback control to ensure that the appropriate dose is delivered (i.e. such that a therapeutic outcome is achieved while minimizing or avoiding damage or other negative side effects), as proposed in the combination of references used in the rejections. 
	Applicant’s subsequent remarks concerning the Recker reference on pages 10-12 of the Reply are also identical to those submitted previously in the December 10, 2021 remarks and addressed in the “Response to Arguments” section of the previous Office Action dated March 22, 2022. The Examiner respectfully disagrees with this line of reasoning for at least the same reasons given in that previous Office Action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-5, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Savage (US 2005/0159795) in view of Recker (US 2012/0026726) in view of Ashby (Ashby, Regan, Arne Ohlendorf, and Frank Schaeffel. "The effect of ambient illuminance on the development of deprivation myopia in chicks." Investigative ophthalmology & visual science 50.11 (2009): 5348-5354.).
Regarding claims 1 and 7, Savage teaches a method for simulating outdoor light ([0005]), comprising: 
controlling at least one light source (fluorescent lamps - 14) using a processor (74), the at least one light source emitting an electromagnetic radiation variable with respect to one or more of a direction, an illuminance, a retinal area, an amplitude, a wavelength, and a spectral output (Savage teaches a light source that can have variable intensity [0052] which would vary the amplitude -intensity is a function of amplitude of light, power -intensity is power per unit area, illuminance -illuminance is power of the light hitting a surface per unit area therefore changes in intensity would change illuminance, and spectral properties - spectrum is the amount of power at different wavelengths); and 
Savage does not explicitly teach measuring an ambient illumination to determine an electromagnetic contribution from incident outdoor lighting, or a method for the regulation of the development of ocular refractive errors that regulates the at least one light source and producing a spectral power distribution at a plane of an eye (Savage [0010;0024] teaches treatment is being delivered and that there is a desired intensity of light at the location of the eye – at least 10,000 lux. As noted above intensity is a factor of the power spectrum.  Savage does not teach any method for regulating/adjusting to get this desired outcome at the eye); wherein the one or more of the direction, the illuminance, the retinal area, the amplitude, the wavelength, and the spectral output of the electromagnetic radiation emitted by the at least one light source is determined by the processor in response to an input from at least one sensor such that the at least one light source achieves an illuminating range from the at least one light source to a surface to provide the electromagnetic radiation to the plane of the eye for regulating a development of refractive errors of the eye, and wherein the spectral power distribution is based on the spectral output determined by the processor and is based on a combination of the ambient illumination and at least one light source.
Ashby teaches using simulated and/or outdoor sunlight to regulate a development of refractive errors in the eyes (Ashby teaches high intensity/illuminance light similar to the type of light experienced outdoors reduces the development of myopia, refractive error, see conclusions summary on p. 5348 and conclusions section on p. 5353.) In view of the teachings of Ashby, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use lighting method taught by Savage to treat myopia as disclosed by Ashby because both methods are directed to light therapy directed to the eye using light intensities that simulate day light (Savage [0005] and conclusions section on p. 5353 ) and therefore such a combination would have a reasonable expectation of success and increase overall uses of the methods taught by Savage by allowing the method to be used to treat myopia.
Furthermore, Recker teaches a method of regulating the at least one light source and producing a spectral power distribution at a plane of an eye (Recker teaches an array of sensors that can be used as spectrum analyzer.  The array can be an external unit with a wireless connection to the light which light system contains a controller to adjust color spectrum [0308;0309] which controller is the equivalent of a processor controlling a light source. In addition, Recker teaches that remote sensor can be positioned where the user want a certain light level maintained  [0305] therefore it would be obvious to position the sensor at eye level since Savage teaches delivering light to the eye at desired therapeutic dosage and the sensor can be used to determine the proper dose is delivered–Savage Abstract see also Recker [303-309]); wherein the one or more of the direction, the illuminance, the retinal area, the amplitude, the wavelength, and the spectral output of the electromagnetic radiation emitted by the at least one light source is determined by the processor in response to an input from at least one sensor such that the at least one light source achieves an illuminating range from the at least one light source to a surface to provide the electromagnetic radiation to the plane of the eye for regulating a development of refractive errors of the eye, and wherein the spectral power distribution is based on the spectral output determined by the processor and is based on a combination of the ambient illumination and at least one light source.(Recker teaches several light sensors including a spectrum analyzer [0309] which would provide a measure of the electromagnetic radiation emitted by the light source.  Recker [0303] further indicated that the sensor can transmit to an intelligent system/microcontroller which can then uses the sensor signal to adjust the light. Recker [0309] indicates the sensor can measure light in terms of lux which is a measurement unit of illuminance and use this sensor data to adjust different color components of the light source to much a desired/predetermined spectrum of light based on illuminance.  The sensor can be placed/moved to various locations and therefore can placed anywhere where the user desires a particular illuminance/light intensity to be maintained at a particular value; see generally Recker Paras. [0303]-[0309])
In view of the teachings of Recker, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of using a remote light sensor and lighting control system to regulate the lights as is disclosed by Recker to the light therapy method taught by Savage in order to make sure desired spectrum of light is outputted at the desired location, the eye (Recker [0303]-[0309])

Regarding claim 4, Savage as modified teaches the method of claim 1, wherein the spectral power distribution comprises a spectral band width from 320 nm to 680 nm(Savage [0024; 0029; 0036; 0044] teaches using a full spectrum of light but does not explicit values for this full spectrum band width beyond alternative embodiments using a partial spectrum see [0044;0045] which teaches using light from 430-520 nm which covers parts of the claimed bandwidth and therefore would render this bandwidth range obvious.  In addition Ashby teaches a spectral bandwidth of 300-1000nm see the section Lighting Design on p. 5349 which would also render this range obvious to one of ordinary skill in the art.  Further, It would have been obvious to one of ordinary skill in the art to use the spectral bandwidth as is taught by Ashby to the lighting system of Savage because the light range has a visible spectrum similar to sunlight and reduces the occurrence of myopia see Ashby section Lighting Design and Conclusions)

Regarding claim 5, Savage as modified teaches the method of claim 1, wherein the light source is selected from the group consisting of LEDs, incandescent lighting, fluorescent lighting, compact fluorescent lighting, metal halide lighting, ceramic metal halide lighting, mercury vapor lighting, and xenon lighting (Savage teaches using a fluorescent lighting [0044] and LEDS [0049]) .  

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Savage as modified by Recker and Ashby as applied to claim 1 and further in view of Toolbox (Engineering ToolBox, (2004). Illuminance - Recommended Light Level. [online] Available at: https://www.engineeringtoolbox.com/light-level-rooms-d_708.html).
Regarding claim 2, Savage as modified teaches the method of claim 1. Though Savage, Recker and Ashby do not explicitly teach that the illuminance is 3500 lux, Applicant does not disclose any criticality to the claimed values for illuminance.  Therefore, it would be obvious to one ordinary skill in the art to optimize the illuminance value in order to achieved the light therapy values best treats refractive error while minimizing the discomfort of the people exposed the light.  See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
In addition, Ashby teaches sunlight/daylight/outdoor light illuminance and its equivalents are effective for treating refractive errors in the eye (see summary on p. 5348 col 1 and conclusion section on p. 5353) and Toolbox teaches outdoor daylight situations can have illuminances ranging from 1075 to 107527 lux (see p. 1 Outdoor Light Levels section). Therefore based on the teachings of Ashby and Toolbox, it would be obvious to one of ordinary skill in the to optimize the light illuminance along typical values of outdoor light illuminance (from 1075 to 107527 lux) which range includes the claimed values of 1500 and 3500 lux.  

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Savage as modified by Recker and Ashby as applied to claim 1 and further in view of Rosenberg (US 2006/0015156).
Regarding claim 6, Savage as modified teaches the method of claim 1, wherein the light source is configured to produce radiation having a predetermined amplitude, spectral power distribution. (Savage teaches a predetermined power distribution and intensity received at the patient's eye [0024-0025].  The intensity of the light is directly proportional to the amplitude of the light therefore a predetermined intensity would also indicate a predetermined amplitude of light).
Savage does not explicitly teach a minimal erythema doses from the ultraviolet spectral contribution, at the plane of the eye.  (Savage does disclose using filters to control the amount of UV light control the intensity/power of the UV light emitted from the system [0036] but does not link this to minimal erythema dose).
Rosenberg teaches a light therapy method with a  predetermined minimal erythema doses from the ultraviolet spectral contribution. (Rosenberg describes the use of UV lamps the produce a predetermined minimal erythema dose [0016])
In view of the teachings of Rosenberg, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a light source with a predetermined minimal erythema dose as is disclosed by Rosenberg to the lighting system taught by Savage in order to prevent radiation damage to the tissue of the person (Rosenberg [0015]).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Savage as modified by Recker and Ashby as applied to claim   7 above, and further in view of Rosenberg and in view of Davis (Davis Instruments. “Interpreting UV readings". (2010)).
Regarding claim 8, Savage as modified teaches the method of claim 7, but does not explicitly teach a minimal erythema dose of the light source is 0.5 with 8 hours of exposure at the plane of the eye.	
However as noted in the rejection of claim 6, Rosenberg describes a therapeutic light system that provides a predetermined erythema dose (MED) and further it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a light source with a predetermined minimal erythema dose as is disclosed by Rosenberg to the lighting system taught by Savage in order to prevent radiation damage to the tissue of the person (Rosenberg [0015]).
In addition, Davis does teach a minimal erythema dose (MED) of 0.5 (Davis describes a method of determining MED based on the individual skin type in order to determine amount of UV radiation a person can receive without burning.  They state that a MED of 0.5 over the course of a day which is interpreted as being equivalent of 8 hours will keep a person with type I skin from burning.).  Based on the teachings of Davis, it would be obvious to one of ordinary skill in the art to have predetermined minimal erythema dose of 0.5 over 8 hours in order prevent radiation damage to even the lightest skinned and/or most UV light sensitive individuals.  See Davis section Dose to Burn subsection MED Scale Factor p. 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hammond: see Para. 16;
Spero: see Para. 132.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792